--------------------------------------------------------------------------------

Exhibit 10.48


VIA FACSIMILE (908) 927-8610
VIA OVERNIGHT COURIER


sanofi-aventis U.S.
55 Corporate Drive
55A-515A
Bridgewater, NJ 08807
Attention: General Counsel
Facsimile: (908) 927-8610


Re: License and Collaboration Agreement by and between POZEN Inc. (“POZEN”) and
sanofi-aventis U.S. LLC (“Sanofi”) made and entered into as of September 3, 2013
(the “License Agreement”)


Dear Sir or Madam:


This letter will confirm the mutual agreement of POZEN and Sanofi regarding
termination of the above-referenced License Agreement. All capitalized terms not
otherwise defined herein shall have the same meanings set forth in the License
Agreement.


The parties have mutually agreed to terminate the License Agreement effective as
of November 29, 2014 (the “Termination Date”). The provisions of the License
Agreement shall survive the Termination Date to the extent set forth in Exhibit
J of the License Agreement, as applicable. POZEN and Sanofi further agree that
clauses (3) and (6) of subsection (a) of Section 13.11.2, Effects of
Termination, shall apply to this mutual termination, but the other clauses of
subsection (a) of Section 13.11.2 are inapplicable.


Sanofi hereby grants POZEN a worldwide, irrevocable, nonexclusive, royalty-free
license under the commercial Know-How relating to the Commercialization of the
Products generated by or on behalf of Sanofi during the Term set forth in
Schedule 1 to this letter, that is exclusively related to the Licensed Products,
and that Sanofi has the right to license to POZEN (the “Commercial Know-how”) to
Develop, Manufacture or Commercialize Licensed Products. POZEN may sublicense
the Commercial Know-how to Third Parties engaged in the Development, Manufacture
or Commercialization of Licensed Products on behalf of POZEN or Third Parties
who acquire rights to Commercialize the Licensed Products from POZEN. This
license is granted “as is,” Sanofi makes no warranties of any kind with respect
to the Commercial Know-how and POZEN assumes the full risk associated with use
of the Commercial Know-how. POZEN acknowledges that Sanofi may not have, or may
not be able to provide, Commercial Know-how in one or more of the categories
listed on Schedule 1 to this letter and that the inclusion of particular
categories in Schedule 1 does not represent an acknowledgement that there is
Commercial Know-how in such categories. Sanofi may exclude from the Commercial
Know-how any information that Sanofi reasonably believes is practically
unfeasible to provide. The parties agree to meet within thirty (30) days of the
Termination Date to begin the transition of the Commercial Know-how to POZEN
(which transition will be performed in accordance with Section 13.11.2(a)(3) of
the Agreement), as well as any other transfers required pursuant to Section
13.11.2(a)(3) of the Agreement and under Sections 4.3 and 4.4 of the Trademark
License and Domain Assignment Agreement by and between POZEN and Sanofi entered
into as of April 17, 2014 (the “Trademark License and Domain Assignment
Agreement”).
 

--------------------------------------------------------------------------------

Exhibit 10.48
Notwithstanding the provisions of Section 13.11.2(a), the parties agree to bear
their own costs in connection with executing the provisions of Section
13.11.1(a)(3) and (6).


Except as otherwise required by law, neither party may publicly disclose the
terms of this letter agreement without the prior written consent of the other
except that POZEN may disclose its terms to Third Parties who may acquire rights
to Commercialize the Licensed Products from POZEN under binding obligations of
confidentiality. The parties agree that the provisions of Section 12.6 of the
Agreement shall apply to Public Disclosures relating to the termination of the
Agreement.


Each of POZEN and Sanofi (each such party being considered the “Releasor” with
respect to the release of claims) hereby absolutely and unconditionally releases
and forever discharges the other party and each of its present and former
subsidiaries, affiliates, predecessors, managing agents, underwriting members,
employees, officers, directors, stockholders, managers, representatives and
agents, and each of their respective executors, administrators, successors, and
assigns (collectively, the “Releasees”) from and against any and all actions,
causes of action, setoffs, claims, suits, debts, dues, accounts, reckonings,
bonds, bills, demands, proceedings, arbitrations, litigation, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
losses, demands, costs and expenses (including attorney’s fees and costs
actually incurred), liabilities, obligations, defenses, orders, executions,
claims for relief or judgments arising out of or relating to the License
Agreement or the Trademark License and Domain Assignment Agreement, of
whatsoever kind or character, including, but not limited to, all matters arising
out of statute, common law, contract, tort, regulation, violation of law or
otherwise, whether known or unknown, suspected or unsuspected, fixed or unfixed,
direct or indirect, contingent or otherwise, at law or in equity, which the
Releasor may now have, have ever had or can, shall or may hereafter have against
the respective Releasees or any of them relating to acts or omissions occurring
prior to the date hereof with respect to the License Agreement or the Trademark
License and Domain Agreement; provided, however, that nothing set forth in this
paragraph shall discharge, terminate or otherwise affect the obligations set
forth in this letter agreement or provisions of the License Agreement and the
Trademark License and Domain Agreement that this letter agreement expressly
indicates survive, and the rights of the Releasor to enforce those obligations.


If you are in agreement with the subject matter contained herein, please execute
this letter in the appropriate space provided below. Please return one original
of this letter to me at POZEN. The second original is for Sanofi’s files.
 

 
Sincerely,
   
POZEN INC.
         
By:
/s/ Dennis McNamara
       
Name:
Dennis McNamara
 
Title:
Senior Vice President, Chief Business Officer


 

--------------------------------------------------------------------------------

Exhibit 10.48
ACCEPTED AND AGREED to this 30 day of November 2014


sanofi-aventis U.S. LLC
     
/s/ Jez Moulding
     
Jez Moulding
 
Name
     
President NA Pharmaceuticals
 
Title
 




--------------------------------------------------------------------------------

Exhibit 10.48
Schedule 1


Sanofi Commercial Know-How


Market Research with Providers, Patients, Payers, Pharmacists

1. Attitudes & Usage

2. Patient/Caregiver Journey

3. Positioning

4. Messaging & Copy Testing

5. Segmentation & Target Profile (including NP/PA)

6. Volumetrics & Marketing Mix Assessment (BASES Test)

7. Pricing & Value Proposition



Pre – Launch and Launch Materials for Providers, Patients, Payors, Pharmacists

1. Branding (logo, packaging)

2. Advertising – all forms (print, TV, Trade journals, digital, video, Outdoor)

3. Promotions

4. Public Relations Campaign

5. Selling Materials – including electronic (Sales Force and MCO Account
Managers)

6. Website(s)

7. Webinars

8. Conventions

9. Videos

10. Advocacy Groups Outreach

11. AMCP Dossier

12. Training materials for Salesforce, Account Managers

13. Launch Playbook

14. Sales Meeting Materials

15. Media Plan (including Search Engine Optimization and Search Engine
Marketing)

16. Physician Target list

17. OPDP submission package



Medical Affairs

1. Ad Board Summary

2. Training materials for Regional Medical Liaisons

3. Pre-Launch Education materials (MSL Roundtables, Disease Awareness Programs)

4. Experience Trial Program



Medical Affairs (cont.)

5. Health outcomes research

6. HECON Model

7. Publication Plan

8. CME Programs (contracted and planned)

9. Clinical Survey Results

 
 

--------------------------------------------------------------------------------